DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group I, claims 1-9 and 16-20 in the reply filed on 4/29/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/22.

Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ruckerbaauer, US Publication No. 2007/0194446 A1 (e.g. see fig. 2 for claims 1 and 16)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 1-3, 9, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al., US Publication No. 2020/0176431 A1.

Zhong anticipates (see fig. 1):
1. A circuit system comprising: 
	an integrated circuit package (100/110) housing a main integrated circuit die (110); 
	a first memory module (120 top) comprising a first circuit board (129 top) and first memory integrated circuit dies (124) coupled to the first circuit board; 
	a second memory module (120 bottom) comprising a second circuit board (129 bottom) and second memory integrated circuit dies (124) coupled to the second circuit board; and 
	a base circuit board (102) coupled to the integrated circuit package (100/110) and to the first (120 top) and second memory modules (120 bottom), wherein the base circuit board comprises conductors (104) that couple the integrated circuit package (100/110) to the first (120 top) and second (120 bottom) memory modules, and wherein the second memory module (120 bottom) has a reverse orientation on the base circuit board  (102) relative to the first memory module  (120 top) such that the second memory integrated circuit dies face away from the first memory integrated circuit dies.  See Zhong at para. [0001] – [0031], figs. 1-5. 

2. The circuit system of claim 1 further comprising: 
	a first connector (122) that connects the first circuit board (129 top) to the base circuit board (102); and 
	a second connector (122) that connects the second circuit board (129 bottom) to the base circuit board (102), fig. 1.

3. The circuit system of claim 1, wherein the first memory module (120 top) only has integrated circuit dies (124) mounted on one surface of the first circuit board (129 top), wherein the second memory module (120 bottom) only has integrated circuit dies (124) mounted on one surface of the second circuit board (129 bottom), and wherein integrated circuit dies are not in a gap between the first (129 top) and second (129 bottom) circuit boards, fig. 1.

9. The circuit system of claim 1, wherein the main integrated circuit die is a programmable logic integrated circuit die comprising blocks of configurable logic circuits, para. [0018].

Regarding claim 16:
	Zhong teaches the limitations as applied to claim 1 above.
	Zhong further teaches (see fig. 1) wherein the second memory integrated circuit dies (124 of 120 bottom) are facing in an opposite direction relative to a direction that the first memory integrated circuit dies (124 of 120 top) are facing.

Regarding claim 17:
	Zhong teaches the limitations as applied to claims 1 and 3 above.

Regarding claim 19:
	In Zong’s fig. 1, there are four memory modules (120).  In claim 1, if the first memory module (120 top) and the second memory module (120 bottom) are on the left side of the package (100), then then the third memory module (120 top) and fourth memory module (120 bottom) are on the right side of the package.

19. The circuit system of claim 16 further comprising (see fig. 1): 
	a third memory module (120 top on right side of figure) comprising a fourth circuit board (129), wherein the third memory module only has third memory integrated circuit dies (124 top) mounted on one surface of the fourth circuit board; 
	a fourth memory module (120 bottom on right side of figure) comprising a fifth circuit board (129), wherein the fourth memory module only has fourth memory integrated circuit dies (124 bottom) mounted on one surface of the fifth circuit board, 
	wherein the third memory integrated circuit dies (124 top) are facing in an opposite direction relative to a direction that the fourth memory integrated circuit dies (124 bottom) are facing.

20. The circuit system of claim 19, wherein the third memory module (120 top right side of figure) has a reverse orientation on the base circuit board (102) relative to the fourth memory module (120 bottom right side of figure) such that the third memory integrated circuit dies face away from the fourth memory integrated circuit dies, fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1-3, 8, 9, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba, US Patent No. 6,542,373 in view of Tao et al., US Publication No. 2018/0026019 A1.

	Oba anticipates:

    PNG
    media_image1.png
    386
    539
    media_image1.png
    Greyscale

1. A circuit system comprising (see fig. 11 and fig. 12 annotated above): 
	an integrated circuit package housing a main integrated circuit die (e.g. A main integrated circuit die obvious from disclosure the memory module is used for a computer at col 1, ln 10–29); also see reference Tao below); 
	a first memory module (103/102 left) comprising a first circuit board (102) and first memory integrated circuit dies (103) coupled to the first circuit board; 
	a second memory module (103/102 right) comprising a second circuit board (102) and second memory integrated circuit dies (103) coupled to the second circuit board; and 
	a base circuit board (105) coupled to the integrated circuit package (e.g. of computer; also see reference Tao below) and to the first (103/102 left) and second memory modules (103/102 right), wherein the base circuit board (105) comprises conductors (e.g. conductors inherent in 105) that couple the integrated circuit package (e.g. of computer; also see reference Tao below) to the first (103/102 left) and second memory modules (103/102 right), and wherein the second memory module (103/102 right) has a reverse orientation on the base circuit board relative to the first memory module (103/102 left) such that the second memory integrated circuit dies face away from the first memory integrated circuit dies.  See Oba at col 1-11, ln 1–67, figs. 1-11. 

Regarding claim 1:
	Tao is provided as evidence that it is obvious to one of ordinary skill in the art to package a main integrated circuit die with memory modules.  See Tao, fig. 2A, where a main integrated circuit die (201) is packaged with memory modules (100).  The main integrated circuit die (201) is an application specific die and operates as a memory controller.  See Tao at para. [0188], [0200], [0222], para. [0237], [0239].

	Oba further teaches:
2. The circuit system of claim 1 further comprising: 
	a first connector (106) that connects the first circuit board (102 left) to the base circuit board (105); and 
	a second connector (106) that connects the second circuit board (102 right) to the base circuit board (105), fig. 12.

Regarding claim 3:
	One of ordinary skill in the art can arrive at the limitations of claim 3 by omitting middle dies (103) between first circuit board (102 left) and second circuit board (102 right).
	Thus, it would have been obvious to one having ordinary skill in the art to form “wherein the first memory module only has integrated circuit dies mounted on one surface of the first circuit board, wherein the second memory module only has integrated circuit dies mounted on one surface of the second circuit board, and wherein integrated circuit dies are not in a gap between the first and second circuit boards”, since omission of an essential elements and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, II.  Elimination of a Step or an Element and its Function.

	Oba further teaches:
8. The circuit system of claim 1, wherein the second memory module (103/102 right) is parallel to the first memory module (103/102 left), wherein the first and second memory modules are perpendicular to the base circuit board (105), and wherein the second memory integrated circuit dies (103) face toward the integrated circuit package (e.g. of computer; also see reference Tao above), fig. 12.

	Tao further teaches:
9. The circuit system of claim 1, wherein the main integrated circuit die is a programmable logic integrated circuit die comprising blocks of configurable logic circuits, para. [0276].

Regarding claim 16:
	Oba teaches the limitations as applied to claim 1 above.
	Oba further teaches (see fig. 12) wherein the second memory integrated circuit dies (103 right) are facing in an opposite direction relative to a direction that the first memory integrated circuit dies (130 left) are facing.

Regarding claim 17:
	Oba teaches the limitations as applied to claims 1 and 3 above.

Regarding claims 19 and 20:
	One of ordinary skill in the art can arrive at the limitations of claims 19 and 20 by 
	(i) duplicating the Oba’s two memory modules (103/102) in fig. 12 to form four memory modules; and
	(ii)  omitting middle dies (103) between first, second, third and fourth circuit boards (102) in fig. 12.

	Thus, it would have been obvious to one having ordinary skill in the art to form:
	“a third memory module comprising a fourth circuit board, wherein the third memory module only has third memory integrated circuit dies mounted on one surface of the fourth circuit board; 
	a fourth memory module comprising a fifth circuit board, wherein the fourth memory module only has fourth memory integrated circuit dies mounted on one surface of the fifth circuit board, 
	wherein the third memory integrated circuit dies are facing in an opposite direction relative to a direction that the fourth memory integrated circuit dies are facing;
	wherein the third memory module has a reverse orientation on the base circuit board relative to the fourth memory module such that the third memory integrated circuit dies face away from the fourth memory integrated circuit dies”, 
		because:
	(i)  duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, VI.  Reversal, Duplication, or Rearrangement of Parts.
	(ii)  omission of an essential elements and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, II.  Elimination of a Step or an Element and its Function.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Oba with the teachings of Tao  because to include a main integrated circuit die because it operates as a memory controller.  See Tao at para. [0200], [0222],


Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong, as applied to claims 1 and 16 above, in further view of Kim et al., US Publication No. 2006/0170097 A1.

Regarding claim 4:
Zhong teaches all the limitations of claim 1 above, but is silent:.
	wherein first conductive pads on a surface of the integrated circuit package for a first channel route first signals to and from the first memory integrated circuit dies, wherein second conductive pads on the surface of the integrated circuit package for a second channel route second signals to and from the second memory integrated circuit dies, and wherein the second signals in the second channel have a reverse orientation through the second conductive pads relative to an orientation of the first signals in the first channel through the first conductive pads.

	In an analogous art, Kim teaches:
	(see figs. 4A, 5A and 5B) wherein first conductive pads (501-504 & 520-526 in fig. 5A) on a surface of an integrated circuit package (419 in fig. 4A) for a first channel route first signals to and from the first memory integrated circuit dies (e.g. top dies 301, 303…317 in fig. 4A), wherein second conductive pads (501-504 & 520-526  in fig. 5B) on the surface of the integrated circuit package for a second channel route second signals to and from the second memory integrated circuit dies (e.g. bottom sides 302, 304…318 in fig. 4A), and wherein the second signals in the second channel have a reverse orientation through the second conductive pads relative to an orientation of the first signals in the first channel through the first conductive pads (e.g. pads in fig. 5A and 5B have reverse orientations due to the fold axis 526 and flip axis 524).  See Kim at para. [0044] – [0048], para. [0056 – [0058].
	
Regarding claim 18:
	Kim teaches the limitations as applied to claim 4 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhong with the teachings of Kim  because “At least one embodiment of the present invention reduces (if not substantially minimizes) wire lengths.”  This can help reduce unnecessary signal propagation delays.  See Kim at para. [0038].


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Kim, as applied to claim 1 above, in further view of Han et al., US Publication No. 2004/0111583 A1.

Regarding claims 5 and 6:
	Zhong and Kim teach all the limitations of claim 1 above but do not expressly teach the pads comprise a group that routes data signals, a group that routes command and address signals, a group that routes error correction code signals, and a group that routes second data signals.

	In an analogous art, Han teaches data signals, address signals, command signals and control signals are transmitted to a memory array through a host (50) and controller (30).  “The host 50 communicates data in sector unit with the memory array 100 through the memory controller 30. One sector may be comprised of 512-byte user data and ECC (Error Encoding and Correction) data.”  See Han at para. [0072], fig. 13.

	One of ordinary skill in the art to form “the first conductive pads comprise a first group that routes first data signals, a second group that routes first command and address signals, a third group that routes first error correction code signals, and a fourth group that routes second data signals” and “the second conductive pads comprise a fifth group that routes third data signals, a sixth group that routes second error correction code signals, a seventh group that routes second command and address signals, and an eighth group that routes fourth data signals” in order to receive the data signals, address signals, command signals and error encoding correction data that is transmitted from a host and controller.  

	Kim further teaches:
7. The circuit system of claim 6, wherein the first conductive pads (501/520 in fig. 5A)  in the first channel are arranged in a first row (e.g. row 1a/1b in fig. 5A), the second conductive pads (502 in fig. 5B)  in the second channel are arranged in a second row (e. row 2a’/2b’ in fig. 5B), wherein the first conductive pads (501/520 in fig. 5A)  in the first group and the second conductive pads (502 in fig. 5B)   in the fifth group are arranged in a first column (e.g. left column), wherein the first conductive pads (504 in fig. 5A) in the second group and the second conductive pads (e.g. pad at 3a’) in the sixth group are arranged in a second column (e.g. right column). See Kim at para. [0044] – [0048], para. [0056 – [0058].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhong with the teachings of Han because the integrated circuit package requires conductive pads that can receive the data signals, address signals, command signals and error encoding correction data that is transmitted from a host and controller to the memory array.  See Han at para. [0072].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhong with the teachings of Kim  because “At least one embodiment of the present invention reduces (if not substantially minimizes) wire lengths.”  This can help reduce unnecessary signal propagation delays.  See Kim at para. [0038].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
18 July 2022